DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Marchand et al. (US 2003/0107853) discloses a series connection of selector switch 13 and circuit breaker 7, for providing power between a main bus 3 and distribution bus 5, see figure 1.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose a first actuating arrangement adapted to actuate said first switching
unit during at least a withdrawal manoeuvre of said first switching unit,
upon activation by a user; a second actuating arrangement adapted to actuate said second switching unit during at least a withdrawal manoeuvre of said second
switching unit, upon activation by a user; a controller adapted to control the operation of said switching apparatus; wherein said controller is configured: to prevent said first actuating arrangement from moving said first switching unit from an insertion condition to a withdrawal condition, upon activation by a user, if at least one of said first and second switching units are in a closed condition;
- to allow said first actuating arrangement to move said first switching
unit from an insertion condition to a withdrawal condition, upon activation by a user, if both said first and second switching units are in an open condition.  Along with the remaining features of the claim.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836